DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendment filed on 12/10/2021

Response to Arguments
Applicant’s arguments, see pages 7-8 of the response, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. § 102(a)(1) as anticipated by Dory et al., U.S. Application Publication No. 2015/0267112 (“Dory”) ( particularly the arguments that Dory does not disclose an etching composition containing a diamine or a quaternary ammonium compound, as recited in amended claim 1, because Dory discloses an etching composition [0002], comprising: ... at least one amine compound comprising an alkanolamine; Dory does not disclose or suggest an etching composition containing an alkanolamine of formula (II) in an amount of from about 0.5% to about 5% by weight of the composition, as recited in claim 27
because Dory discloses in formulation example CFE-S an etching composition containing 0.2 wt% ethanolamine) have been fully considered and are persuasive.  Therefore, the rejection(s)
of claim(s) 1-22 under 35 U.S.C. § 102(a)(1) as anticipated by Dory et al (U.S. 2015/0267112)
 has been withdrawn. However, upon further consideration and search, a new ground(s) of rejection of claims 1-22, 27-28 under 35 U.S.C 102(a)(1) as being anticipated by newly cited 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claim(s) 1-2, 4, 8-11, 12-13, 14- 15, 17-18, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egbe et al (US 2016/0152930)
    Egbe discloses a stripping/etching composition, comprising:
   potassium hydroxide/one oxidizing agent in an amount of 0.1 to 0.4 wt % of the composition   , which reads on the claimed range of from about 0.1% to about 30% by weight of the composition (page 4, para 0040)
  amino acid/one chelating agent in an amount of from about 0.001% to about 1% by weight of the composition, which reads on the claimed range of from about 0.01% to about 1% by weight of the composition (page 5, para 0054)
organic water-soluble alcoholclaim 14/ one organic solvent in an amount of from about 5% to about 95% by weight of the composition, which reads on the claimed range of from about 1% to about 30% by weight of the composition (page 3, para 0030, 0034)
 quaternary ammonium hydroxide/tetraethylammonium hydroxide being in an amount of 

 water (page 1, para 0010), wherein the composition has a pH from about 8.5 or higher (page 2, para 0023), which overlaps the claimed range of 6.5 to about 9.5.
Regarding claim 2, Egbe discloses that the composition has a pH from about 8.5 or higher (page 2, para 0023), which overlaps the claimed range of from about 7 to about 9.5.
Regarding claim 4, Egbe discloses that the stripping/etching composition, comprising: potassium hydroxide/one oxidizing agent in an amount of 0.01 to 5 wt % of the composition (page 4, para 0040), which reads on wherein the one oxidizing agent is in an amount of from about 1% to about 18% by weight of the composition.
Regarding claim 8, Egbe discloses that the stripping/etching composition, comprising amino acid/one chelating agent in an amount of from about 0.001% to about 1% by weight of the composition, which reads on the claimed range of from about 0.1% to about 0.5% by weight of the composition (page 5, para 0054)
Regarding claims 9-10, 11-12 , Egbe discloses that the stripping/etching composition comprising one metal corrosion inhibitor comprises of benzotriazole, 1- hydroxybenzotriazole ( page 5, para 0046-0047), which reads on the metal corrosion inhibitor comprises a benzotriazole optionally substituted by at least one substituent selected from the group consisting of alkyl groups, aryl groups, halogen groups, amino groups, nitro groups, alkoxy groups, and hydroxyl groups/wherein the substituted or unsubstituted benzotriazole is selected from the group consisting of benzotriazole, 1- hydroxybenzotriazole

Regarding claim 15, Egbe discloses that the stripping/etching composition comprising
from about 5% to about 95% by weight of the organic solvent (page 3, para 0034), which reads on the claimed range of 5% to about 25% by weight of the organic solvent
Regarding claim 17, Egbe discloses that the stripping/etching composition comprising quaternary ammonium hydroxide/tetraethylammonium hydroxide being in an amount of 
from about 0.1% to 10% by weight of the composition (page 2, para 0016-0017), which reads on one amine compound comprising 1 to 6 carbon atoms and being in an amount of from about 1% to 5% by weight of the composition 
Regarding claim 18, Egbe discloses that the stripping/etching composition comprising about 1% to about 60 wt% of water (page 4, para 0038), which reads on the claimed range of about 35% to about 98% by weight of the composition.
Regarding claims 19-20, 21, Egbe discloses that the stripping/etching composition comprising
one acid, wherein the acid comprises sulfonic acid, wherein the one acid is in an amount of from about 0.1% to about 3% by weight of the composition (page 5, para 0053, page 8, Table 1, example F)
Regarding claim 22, Egbe is silent about using a polymer, an imine in the stripping/etching composition (see abstract)

Claim(s) 1-4, 5-8, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferstl (US 2014/0134778)
    Ferstl discloses an aqueous composition, comprising:
    hydroxide peroxide claim 3/one oxidizing agent in an amount of 0.1 to 10 wt % of the composition, which reads on the claimed range of from about 0.1% to about 30% by weight of the composition (page 8, para 0175-0178)
  one chelating agent in an amount of from about 0.001% to about 5% by weight of the composition, which reads on the claimed range of from about 0.01% to about 1% by weight of the composition (page 8, para 0180-0183)
one organic buffer/ one organic solvent in an amount of from about 0.01% to about 10% by weight of the composition, which reads on the claimed range of from about 1% to about 30% by weight of the composition (page 7, para 0160-0165)
ethylenediamine being in an amount of from about 0.05% to 3% by weight of the composition (page 8, para 0171-0172), which reads on one amine compound comprising 1 to 6 carbon atoms and being in an amount of from about 0.1% to 5% by weight of the composition
 water (page 9, para 0185), wherein the composition has a pH from about 8.5 to 13 (page 9, para 0186), which overlaps the claimed range of 6.5 to about 9.5.
Regarding claim 2, Ferstl discloses that the composition has a pH from about 8.5 to 13 (page 9, para 0186), which overlaps the claimed range of from about 7 to about 9.5.
Regarding claim 4, Ferstl discloses that the stripping/etching composition comprising:  hydroxide peroxide/one oxidizing agent in an amount of 0.1 to 10 wt % of the composition 
 Regarding claims 5-7, Ferstl discloses that the composition comprising butylenediaminetetraacetic acid/ one chelating agent comprises polyaminopolycarboxylic acid (page 8, para 0179-0180)
Regarding claim 8, Ferstl discloses that the composition comprising chelating agent in an amount of from about 0.001% to about 5% by weight of the composition, which reads on the claimed range of from about 0.1% to about 0.5% by weight of the composition (page 8, para 0183)
 Regarding claim 16, Ferstl discloses that the composition comprising one amine compound comprises ethylenediamine (page 8, para 0170-0171)

Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferstl (US 2014/0134778)
    Ferstl discloses an aqueous composition, comprising:
    hydroxide peroxide /one oxidizing agent in an amount of 0.1 to 10 wt % of the composition, which reads on the claimed range of from about 0.1% to about 30% by weight of the composition (page 8, para 0175-0178)
  one chelating agent in an amount of from about 0.001% to about 5% by weight of the composition, which reads on the claimed range of from about 0.01% to about 1% by weight of the composition (page 8, para 0180-0183)

ethanolamine, diethanolamine being in an amount of from about 0.05% to 3% by weight of the composition (page 8, para 0171-0172), which reads on one amine compound comprising alkanolamine, wherein the alkanolamine is in an amount of from about 0.5% to about 5% by weight of the composition and is of the claimed formula (II) since the applicants disclose that “ 
In some embodiments, the alkanolamine can be a compound of formula (II): HO-R 1-NH 2 (Il), in which R 1 is a linear or branched C 2-C 6 alkyl. An example of an alkanolamine of formula (Il) is ethanolamine (also known as monoethanolamine or MEA)” in page 9-10 of the instant specification
 Regarding claim 28, Ferstl discloses that the composition comprising ethanolamine, diethanolamine/alkanolamine (page 8, para 0171-0172)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713